DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

2.  Claims 1, 4, 7, 10, 13, 16, 19, 20, 73, 75, and 79 are currently pending.  Claim 79 is withdrawn as being drawn to non-elected subject matter.  Claims 1, 4, 7, 10, 13, 16, 19, 20, 73, and 75 are under examination.


Withdrawn Rejections and Objections
 	1. The objection to the specification, as set forth on page 2 of the office action mailed on 7/24/2020, is withdrawn in view of the amendments to the specification.

	2.  The rejection of claims 1, 4, 7, 10, 13, 16, 19, and 20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth on pages 3-8 of the office action mailed on 7/24/2020, is withdrawn.
	Applicants’ arguments
	In the response received on 12/23/2020, the Applicants argue that as currently amended, the claims require measurement of specific biomarkers in a population of macrophage cells or neutrophils, and T cells in a sample from a subject  The Applicants argue that the amended claims do not recite a judicial exception, and therefore are eligible under 35 U.S.C. 101.
	Response
	These arguments have been fully considered and are persuasive.  As written, the claims simply read on methods of measuring the specific biomarkers in either macrophages and T cells, or neutrophils and T 

	3.  The rejection of claims 73 and 75 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth on pages 8-9 of the office action mailed on 7/24/2020, is withdrawn.
	Applicants’ arguments
	In the response received on 12/23/2020, the Applicants argue that claims 73 and 75 have been amended to recite that the reagents for measuring levels of the recited biomarkers comprise a label that is a detectable substance that is coupled to said reagent, and are thus a not a product of nature.
	Response
	These arguments have been fully considered and are persuasive.  The Examiner agrees that as currently amended, the claims are not directed to a naturally occurring product, as a reagent for detecting a biomarker, such as an antibody or a nucleic acid probe would no longer be considered a product of nature when that reagent is coupled to a detectable substance.

	4.  The rejection of claims 73 and 75 under 35 U.S.C. 102(b) as being anticipated by the Affymetrix Data Sheet, GeneChip 1.0 ST Array (published 2007, of record), as set forth on pages 10-12 of the office action mailed on 7/24/2020, is withdrawn.
	Applicants’ arguments
	In the response received on 12/23/2020, the Applicants argue that claims 73 and 75 have been amended to recite kits which consist of specific reagents for detection of a specific, closed set of markers.  The cited reference does not teach or suggest the specific subset of markers recited in the claims, and thus does not anticipate the limitations of the claims.
	Response
	These arguments have been fully considered and are persuasive.  In particular, the Affymetrix GeneChip 1.0 ST Array would be expected to comprise reagents for detection of multiple markers in addition to the specific markers recited in claims 73 and 75.


Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 112, first paragraph

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73 and 75 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

Claim 73 is directed to a kit for measuring the levels of one to five markers selected from the group consisting of P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 or one to seven markers selected from the group consisting of EIF3S5, EEF1A1, RPL14, RPL23A, RPL3, RPS28, and PTMA, consisting of reagents for specifically measuring the levels of said markers, wherein said reagents are selected from the group consisting of one or more nucleic acid primers and/or probes that specifically bind to a nucleic acid encoding said markers and an antibody that specifically binds to said markers, and wherein said reagents comprise a label wherein said label is a detectable substance that is coupled to said reagent.

Claim 75 is directed to a kit for measuring the levels of one to five markers selected from the group consisting of P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 and at one to seven markers selected from the group consisting of EIF3S5, EEF1A1, RPL14, RPL23A, RPL3, RPS28, and PTMA, consisting of reagents for specifically measuring the levels of said markers, wherein said reagents are selected from the group consisting of one or more nucleic acid primers and/or probes that specifically bind to a nucleic acid encoding said markers and an antibody that specifically binds to said markers, and wherein said reagents comprise a label wherein said label is a detectable substance that is coupled to said reagent.

The claims recites the limitation of the kits “consisting of reagents for specifically measuring the levels of said markers”.  After extensive review, the Examiner is unable to find, in the Specification as originally filed, support for this newly added limitation in the claims.  This newly added limitation is not expressly asserted, nor does it flow naturally from the Specification as originally filed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Rao et al (J. Biol. Chem., 1999, 274(48):34245-24252), as evidenced by the HGNC website entry for “P2RY10” (https://www.genenames.org/data/gene-symbol-report/#!/hgnc_id/19906, accessed on 3/13/2021).

Claim 1 is directed to a method for measuring the level of a marker in sample from a subject, the method comprising the steps of:
a) measuring the levels of one or more markers selected from the group consisting of P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 in a population of the subject's macrophage cells; and
b) measuring the levels of the one or more selected markers in a population of the subject's T-cells.


	Therefore, Rao can be considered as teaching measurement of a marker in a sample (isolated mouse cells) from a subject, comprising measuring the level of P2RY10 in the subject’s macrophages, and measuring the level of P2RY10 in the subject’s T cells.


New Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 7, 13, 19, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83-92, 94, and 95 of copending Application No. 16/700,777 (reference application)

Claim 1 is directed to a method for measuring the level of a marker in sample from a subject, the method comprising the steps of:
a) measuring the levels of one or more markers selected from the group consisting of P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 in a population of the subject's macrophage cells; and
b) measuring the levels of the one or more selected markers in a population of the subject's T-cells.

Claim 7 is directed to a method for measuring the level of a marker in sample from a subject, the method comprising the steps of:
a) measuring the levels of one or more markers selected from the group consisting of EIF3S5, EEF1A1, RPL14, RPL23A, RPL3, RPS28, and PTMA in a population of the subject's neutrophil cells; and
b) measuring the levels of the one or more selected markers in a population of the subject's T-cells.

Claim 13 is directed to a method for measuring the level of a marker in sample from a subject, the method comprising the steps of:
a) measuring the levels of at least one or more first markers selected from the group consisting of P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 in a population of the subject's macrophage cells, and measuring the levels of at least one or more second markers selected from the group consisting of EIF3S5, EEF1A1, RPL14, RPL23A, RPL3, RPS28, and PTMA in a population of the subject's neutrophil cells; and
b) measuring the levels of the at least one or more selected first markers in a population of the subject's T-cells; and measuring the levels of the at least one or more selected second markers in a population of the subject's T-cells.

Claim 19 is directed to the method of claim 1, further comprising measuring at least one standard parameter associated with prostate cancer.

Claim 20 is directed to the method of claim 19, wherein the standard parameter is selected from the group consisting of tumor stage, tumor grade, tumor size, tumor visual characteristics, tumor growth, tumor thickness, tumor progression, tumor metastasis tumor distribution within the body, odor, molecular pathology, genomics, or tumor angiograms.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to methods of measuring biomarkers selected from P2RY10, TNFAIP3, 

With respect to the limitations of instant claim 1, claim 83 of the ‘777 application recites a method which comprises measuring the levels of one or more biomarkers from a group which includes P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 in a population of a subject’s macrophages, and measuring the levels of said biomarkers in a population of the subject’s non-phagocytic cells.  Claim 87 of the ‘777 application recites that the non-phagocytic cells can be T cells, and ‘777 claims 86, 88, and 90 recite that the macrophages and T cells are isolated from various samples from a subject.
With respect to the limitations of instant claim 7, claim 83 of the ‘777 application recites a method which comprises measuring the levels of one or more biomarkers from a group which includes EEF1A1, RPL23A, RPL14, RPL3, PTMA, and RPS28 in a population of a subject’s neutrophils, and measuring the levels of said biomarkers in a population of the subject’s non-phagocytic cells.  Claim 87 of the ‘777 application recites that the non-phagocytic cells can be T cells, and ‘777 claims 86, 89, and 90 recite that the neutrophils and T cells are isolated from various samples from a subject.
With respect to the limitations of instant claim 13, claim 83 of the ‘777 application recites a method which comprises measuring the levels of one or more biomarkers from a group which includes P2RY10, TNFAIP3, CXCR1, DNAJB1, and CHI3L1 in a population of a subject’s macrophages, and measuring the levels of said biomarkers in a population of the subject’s non-phagocytic cells, and which comprises measuring the levels of one or more biomarkers from a group which includes EEF1A1, RPL23A, RPL14, RPL3, PTMA, and RPS28 in a population of a subject’s neutrophils, and measuring the levels of said biomarkers in a population of the subject’s non-phagocytic cells.
With respect to the limitations of instant claim 19, ‘777 claim 84 recites further measuring at least one standard parameter associated with prostate cancer.
With respect to the limitations of instant claim 20, ‘777 claim 85 recites that the standard parameter is selected from the group consisting of tumor stage, tumor grade, tumor size, tumor visual characteristics, tumor growth, tumor thickness, tumor progression, tumor metastasis tumor distribution within the body, odor, molecular pathology, genomics, or tumor angiograms.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


MPEP 1490(V)(D) states that if two applications are filed on the same day, the provisional ODP rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct, or filing a terminal disclaimer in each of the pending applications.


Statement Regarding Prior Art
Measurement of some of the biomarkers recited in independent claim 1 in peripheral blood mononuclear cells is known in the art.  For example, Emtage (US 20050095237) discloses measurement of P2Y10 in isolated PMBCs (paragraph 0259).  Ching et al (US 20060099628) discloses measurement of TNFAIP3 in PMBCs (paragraph 0011; Table 1).  Schmetzer et al (US 20100291120) discloses measurement of CXCL1 expression on PBMCs (Example 4, paragraph 0225).
Claim 7 does not require that the macrophages and T-cells actually be isolated, and measurement in a sample which contained both macrophages and T-cells would meet the limitations of the claim.  However, PMBCs are well-known to comprise lymphocytes such as T cells, and also monocytes.  However, monocytes are immature forms of macrophages, and the claims specifically require measurement of the recited markers in macrophages.  Therefore, no rejections are being made in view of these references.
With respect to the limitations of claim 7, the art does not appear to teach or suggest measurement of the recited biomarkers in neutrophils and T cells.  It is noted that while measurement of these biomarkers in PMBCs may be known, neutrophils are not mononuclear cells, and the Examiner feels that a prima facie case cannot be made that measuring these biomarkers in PBMCs would necessarily entail measurement in neutrophils.


Conclusion
Claims 1, 7, 13, 19, 20, 73, and 75 are rejected.
Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646